Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                    CASE NO.: 1:19-CV-20277-AHS

     MELISSA COMPERE,

            Plaintiff,

     vs.

     NUSRET MIAMI, LLC et al.,

            Defendants.

     ___________________________________________/


         DEFENDANT NUSRET MIAMI LLC’S RESPONSE AND OBJECTIONS TO
       OPT-IN PLAINTIFF ALDA CASTILLA’S FIRST REQUEST FOR PRODUCTION

           Defendant NUSRET MIAMI, LLC (“Nusret” or “Defendant”), pursuant to Federal Rule

    of Civil Procedure 34, hereby serves its Answers and Objections to Opt-In Plaintiff Alda Castilla’s

    First Request for Production.



                                 [INTENTIONALLY LEFT BLANK]




                                                    1
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 2 of 20




                                   REQUESTS FOR PRODUCTION

    REQUEST FOR PRODUCTION NO. 1:

    All of Plaintiff’s 2017: “Timecard Reports”; “Timecard Detail Reports”; “Employee Schedule
    Reports”; “Commission Reports”; “Service Charge Reports”; “Tip Reports”; “Tip Out Receipt
    Forms”; “Earnings Statements”; “Timecard Error Reports”; “Hours Reports”; and any and all other
    documents setting forth and/or regarding the hours of employment and compensation of ALL
    Plaintiffs, including but not limited to contracts, timecards (punchcards/timesheets), work
    schedules, payroll records, maintenance schedules, physical/medical schedules, substitution
    schedules, court time, accident reporting, accident time, discipline, advisory meetings, in-service
    meetings, meeting schedules, federal, state, and local tax records.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant objects to the use of the term
    “contract,” insofar as it calls for a legal conclusion regarding any of the records contained in Ms.
    Castilla’s personnel records, which have been produced. Subject to and without waiving
    Defendant’s objections, and limiting its response to Ms. Castilla, Defendant states that all
    documents responsive to this Request in its custody, control, or possession have been produced,
    including payroll, time records, earning statements, distribution sheets, W2-Forms, and Ms.
    Castilla’s personnel file.

    REQUEST FOR PRODUCTION NO. 2:

    All documents during the Relevant Time Period ranking employees by sales; showing ALL
    Plaintiffs and other employees’ total sales; showing employees alcohol sales statistics; and/or
    otherwise describing employee performance.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request
    insofar as it unreasonably requires Defendant to create any records, including reports, or

                                                     2
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 3 of 20



    spreadsheets, other than what it has already created and produced. Defendant further objects to the
    portion of this Request seeking “alcohol sales statistics” on the grounds that it is vague and
    ambiguous, and otherwise not relevant or proportional to the needs of the case. Subject to and
    without waiving Defendant’s objections, and limiting its response to Ms. Castilla, Defendant refers
    Plaintiff to the consolidated sales reports, distribution sheets, payroll records, and the records
    contained in Ms. Castilla’s personnel file, which have been produced.

    REQUEST FOR PRODUCTION NO. 3:

    All timecards, timesheets, paystubs, spreadsheets, computer files, handwritten notes, and other
    documents documenting ALL Plaintiffs’ work, work hours, time at work, pay, and services.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request
    insofar as it unreasonably requires Defendant to create any records, including reports, or
    spreadsheets, other than those that were created. Subject to and without waiving Defendant’s
    objections, and limiting its response to Ms. Castilla, Defendant refers Plaintiff to the, distribution
    sheets, payroll and time records, earning statements, W2 Forms, and the records contained in her
    personnel file, all which have been produced.

    REQUEST FOR PRODUCTION NO. 4:
    For all public parties, private parties, events, special events, holiday events, and other work
    (collectively ‘event’ or ‘events’) worked by ALL Plaintiffs during the Relevant Time Period, all
    payout emails, event payout logs, event sales logs, event summaries, event documents, event
    communications, event commission calculation sheets, event time logs, time error sheets, event
    compensation documents, spreadsheets, wage documents, used to log any dollar amounts related
    to the events and used in any way to calculate Plaintiff’s wages.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request as
    vague and ambiguous as to the terms “public parties, private parties, events, special events, holiday
    events” and “event commission calculation sheets, event time logs, time error sheets, event

                                                      3
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 4 of 20



    compensation documents, spreadsheets, wage documents, used to log any dollar amounts related
    to the events and used in any way to calculate Plaintiff’s wages.” Subject to and without waiving
    its objections, Defendant states that all time and payroll records, including distribution sheets for
    Plaintiff Castilla have been produced. Defendant is unaware of any additional time and payroll
    records or distribution sheets used to calculate Ms. Castilla’s pay.


    REQUEST FOR PRODUCTION NO. 5:
    All documents referring or relating to Defendant’s policy regarding regular and overtime pay as it
    related to ALL Plaintiffs during the Relevant Time Period.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Subject to and without waiving its objections
    and limiting its response to Plaintiff Castilla, Defendant states that all documents responsive to
    this Request have been produced.

    REQUEST FOR PRODUCTION NO. 6:

    All agreements, signed policies, and contracts with ALL Plaintiffs as well as any documents signed
    by any of ALL Plaintiffs.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request’s use
    of the term “contract,” insofar as it seeks a legal conclusion regarding any documents contained in
    Ms. Castilla’s personnel file, which has been produced. Subject to and without waiving its
    objections and limiting its response to Plaintiff Castilla, Defendant states that it is not in possession
    of employment “contracts” for Ms. Castilla, as she was an at will employee. Notwithstanding, all
    records that may be responsive to this Request have been produced, including records contained
    in Ms. Castilla’s personnel file, which was produced.




                                                       4
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 5 of 20




    REQUEST FOR PRODUCTION NO. 7:

    All documents referring or relating to Defendant’s policy regarding payment to ALL Plaintiffs for
    services provided by ALL Plaintiffs to Defendant.
    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request as
    vague and ambiguous. The Request seeks “all documents referring or relating to Defendant’s
    policy regarding payment . . . for services provided . . . to Defendant.” Absent further clarification,
    Defendant is unsure as to what is being requested.

    REQUEST FOR PRODUCTION NO. 8:

    All correspondence to ALL Plaintiffs, from ALL Plaintiffs and/or discussing Plaintiff.

    RESPONSE:
    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Subject to and without waiving its objections
    and limiting its response to Plaintiff Castilla, Defendant states that it is not in possession of
    documents responsive to this Request.


    REQUEST FOR PRODUCTION NO. 9:
    All correspondence with other business owners and other businesses pertaining to the roll out and
    implementation of the 7(i) exemption by Defendant.
    RESPONSE:

    Defendant objects to this Request as overly broad, vague and ambiguous, as to the use of the phrase
    “roll out and implementation of the 7(i) exemption.” The Section 7(i) is inherent in the FLSA and
    thus was not “rolled out.” See U.S.C. 207(i) (“No employer shall be deemed to have violated
    subsection (a) by employing any employee at a retail or service establishment for a workweek in
    excess of the applicable workweek specified therein, if (1) the regular rate of pay of such employee
    is in excess of one and one-half times the minimum hourly rate applicable to [her] . . . and (2)



                                                      5
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 6 of 20



    more than half [her] compensation for a representative period (not less than one month) represents
    commissions on goods or services. . ..”).



    REQUEST FOR PRODUCTION NO. 10:
    All spreadsheets used to calculate ALL Plaintiffs’ pay during the Relevant Time Period, in their
    original electronic format, preserving all meta data.

    RESPONSE:
    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request
    insofar as it unreasonably requires Defendant to create any records, including reports, or
    spreadsheets, other than those that were created. Defendant further objects to this Request insofar
    as it requires Defendant to reveal the identities of non-participating class members. Subject to and
    without waiving Defendant’s objections and limiting its response to Ms. Castilla and the opt-in
    plaintiffs who joined the action prior to the notice period, Defendant states that documents
    responsive to this Request were produced in .pdf format, including the distribution sheets for the
    relevant time period. Defendant is unable to produce the excel spreadsheets in a native format
    without revealing the identities of non-participating class members.

    REQUEST FOR PRODUCTION NO. 11:

    All other documents used to calculate ALL Plaintiffs’ pay, wages, commissions and/or
    compensation during the Relevant Time Period.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
    the grounds that it is overly broad, vague and ambiguous as to the term “all other documents,”
    which is not limited, defined, or explained in any way. Subject to and without waiving its
    objections, Defendant stats that all payroll and time records, as well as distribution sheets and sales
    reports, for Plaintiff Castilla have been produced.




                                                      6
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 7 of 20




    REQUEST FOR PRODUCTION NO. 12:

    All original receipts; sales data; revenue data; and service charge data which sets forth the original
    amounts of receipts; sales data; revenue data; and service charge data used to populate the
    spreadsheets and other documents used to calculate All Plaintiffs’ pay, wages, commissions and/or
    compensation during the Relevant Time Period (include all source documents used to populate the
    spreadsheets and pay documents).

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
    the grounds that it is overly broad, vague and ambiguous as to the terms “original receipts; sales
    data; revenue data; and service charge data,” which terms are not limited, defined, or explained.
    Subject to and without waiving its objections, Defendant stats that all payroll and time records, as
    well as distribution sheets and sales reports, reflecting Plaintiff Castilla’s pay and calculation of
    her wages for the relevant time period have been produced.

    REQUEST FOR PRODUCTION NO. 13:
    All correspondence between and amongst Defendant’s supervisors and employees mentioning
    and/or discussing timeclock errors, time recordation errors, failures of employees to clock out, and
    recordkeeping problems during the Relevant Time Period.
    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Subject to and without waiving its objections,
    Defendant states: None. Defendant has no record of Ms. Castilla raising issues with management
    regarding any errors with the timekeeping software or with her ability (or inability) to record her
    hours worked. And, Ms. Castilla testified that she had no issues with her time records. See Castilla
    Dep. 37:7-38:9.




                                                      7
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 8 of 20



    REQUEST FOR PRODUCTION NO. 14:
    All correspondence between and amongst Defendant’s supervisors and employees mentioning
    and/or discussing inability and/or potential inability to properly calculate commissions during the
    Relevant Time Period.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
    the grounds that it is overly broad, unduly burdensome, vague and ambiguous given its use of the
    phrase “inability and/or potential inability to properly calculate commissions.” Defendant further
    objects to this Request insofar as it seeks post-litigation correspondence protected from disclosure
    by the attorney client and/or work product doctrine. Notwithstanding its objections, Defendant is
    unaware of any documents that may be responsive to this Request.




                                                     8
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 9 of 20




    REQUEST FOR PRODUCTION NO. 15:

    All correspondence and documents supporting your contention that you did not willfully violate
    the FLSA and that you implemented the 7(i) exemption in good faith, if you so contend.

    RESPONSE:

    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
    the grounds that it is overly broad, unduly burdensome, vague and ambiguous given its use of the
    phrase “did not willfully violate the FLSA.” Defendant further objects to this Request insofar as it
    seeks post-litigation correspondence protected from disclosure by the attorney client and/or work
    product doctrine. Notwithstanding its objections, Defendant is unaware of documents responsive
    to this Request.

    REQUEST FOR PRODUCTION NO. 16:

    All documents supporting Defendant’s Affirmative Defenses.

    RESPONSE:

    All documents responsive to this Request have been produced.
    REQUEST FOR PRODUCTION NO. 17:
    All documents documenting “comps” for each day worked by ALL Plaintiffs for all “comps” on
    checks associated with ALL Plaintiffs and on all checks that affected ALL Plaintiffs’ pay, wages,
    commissions and/or compensation during the Relevant Time Period.
    RESPONSE:
    Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
    insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
    the grounds that it is overly broad, unduly burdensome, vague and ambiguous given its use of the
    phrase “comps,” which is not limited, defined, or explained in any way. Subject to and without
    waiving its objections, and limiting its response to Ms. Castilla, Defendant states that it has no
    documents responsive to this Request. Ms. Castilla testified during her deposition that a service
    charge was never removed from any of her guest bills. See Castilla Dep. 27:1-4.


                                                     9
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 10 of
                                       20




   REQUEST FOR PRODUCTION NO. 18:

   All documents Defendant was required to maintain by the FLSA during the Relevant Time Period
   pertaining to ALL Plaintiffs’ employment.

   RESPONSE:
   Defendant objects to this Request on the grounds that it is overly broad, vague and ambiguous,
   and insofar as it seeks a legal conclusion as to its use of the phrase “documents Defendant was
   required to maintain by the FLSA during the Relevant Time Period.” Notwithstanding its
   objections, Defendant refers Plaintiff to photographs of its workplace posters, which were
   produced in response to Plaintiff’s First Request for Production of Documents.

   REQUEST FOR PRODUCTION NO. 19:

   All envelopes — and documents in the envelopes — with any amounts or words written on them
   pertaining to ALL Plaintiffs’ pay, wages, commissions and/or compensation and pay, wages,
   commissions and/or compensation of all other employees whose “commission” pay or calculation
   affected ALL Plaintiffs’ pay, wages, commissions and/or compensation in any way, including all
   “cash out envelopes” during the Relevant Time Period.

   RESPONSE:
   Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
   insofar as it is not limited to Plaintiff Alda Castilla. Defendant further objects to this Request on
   the grounds that it is overly broad, unduly burdensome, vague and ambiguous given its use of the
   phrase “envelopes – and documents in the envelopes.” Absent further clarification, Defendant
   understands the terms to mean earning statements and paystubs for Ms. Castillo. Subject to its
   understanding, Defendant states that it has produced all earning statements and paystubs for Ms.
   Castillo.




                                                    10
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 11 of
                                       20


   REQUEST FOR PRODUCTION NO. 20:

   All payroll records for all employees whose sales or pay affected the calculation of ALL Plaintiffs’
   pay, wages, commissions and/or compensation in any way.
   ANSWER:

   Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
   insofar as it is not limited to Plaintiff Alda Castilla, particularly given its definition of the term
   “All Plaintiffs.” Defendant further objects to this Request on the grounds that it seeks confidential
   information regarding individuals who are not parties to this action, including non-participating
   class members. Subject to and without waiving its objections, Defendant states that it has produced
   all payroll and time records, as well as distribution sheets and sales reports, for all opt-in plaintiffs
   who joined this action prior to the notice period.
   REQUEST FOR PRODUCTION NO. 21:

   All investigative reports and internal reports pertaining to ALL Plaintiffs during the Relevant Time
   Period.
   RESPONSE:

   Defendant objects to this Request to the extent it seeks post-litigation documents and information
   protected from disclosure by the attorney client privilege and/or attorney work product doctrine.
   Defendant further objects to this Request as vague and ambiguous given the terms “investigative
   reports and internal reports,” which are not limited, explained, or defined. Defendant further
   objects to this Request and its use of the term “All Plaintiffs,” insofar as it is not limited to
   documents and information pertaining to Opt-In Alda Castillo.




                                                      11
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 12 of
                                       20




   REQUEST FOR PRODUCTION NO. 22:

   All employment and/or work documents provided to ALL Plaintiffs, including but not limited to,
   any employee handbooks, employee notices, employee policy documents, disclosure forms, safety
   notices, privacy notices, statutorily required documents, workers compensation documents,
   insurance policies, work expectations documents, safety documents, instruction forms, waivers,
   safety waivers, employment agreements, independent contractor agreements, tax forms, and
   insurance policies.

   RESPONSE:

   Defendant objects to this Request and its use of the term “All Plaintiffs,” insofar as it is not limited
   to documents and information pertaining to Opt-In Alda Castillo. Defendant objects to this Request
   on the grounds that it seeks information that is neither relevant nor reasonable calculated to lead
   to the discovery of admissible evidence insofar as it is not limited to documents pertaining to the
   FLSA claims at issue in this lawsuit. Subject to and without waiving its objections, Defendant
   refers Plaintiff to its employee handbook, which was produced in this action, as well as the records
   produced in the personnel file of Ms. Castillo.

   REQUEST FOR PRODUCTION NO. 23:
   All correspondence and documents regarding and/or discussing any lost or destroyed sales
   receipts, cash out envelopes, and/or payroll documents during the Relevant Time Period (including
   electronic files and text messages). This does not include your correspondence directly with your
   attorneys.

   RESPONSE:

   Defendant objects to this Request insofar as it seeks post-litigation documents protected from
   disclosure by the attorney client and/or work product doctrine. Defendant objects to this Request
   insofar as it is not limited to the claims of Opt-In Plaintiff Castilla. Defendant further objects to
   this Request as overly broad, unduly burdensome, in that it fails to describe the categories of
   documents sought with reasonable particularity and is not limited in terms of substance, scope, or
   any particular employee and/or relevant decision maker.

                                                     12
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 13 of
                                       20




   REQUEST FOR PRODUCTION NO. 24:

   All correspondence, documents, and invoices during the Relevant Time Period regarding third
   party storage, inhouse storage, attempted recovery of hard drive data and/or attempted preservation
   of printed spreadsheets, cash out envelopes, sales receipts and documents, including all of the
   foregoing used to calculate ALL Plaintiffs’ pay. This does not include your correspondence
   directly with your attorneys.

   RESPONSE:


   Defendant objects to this Request insofar as it seeks post-litigation documents protected from
   disclosure by the attorney client and/or work product doctrine. Defendant objects to this Request
   insofar as it is not limited to the claims of Opt-In Plaintiff Castilla. Defendant further objects to
   this Request as overly broad, unduly burdensome, in that it fails to describe the categories of
   documents sought with reasonable particularity and is not limited in terms of substance, scope, or
   any particular employee and/or relevant decision maker. Subject to and notwithstanding its
   objections, Defendant has produced all time and payroll records, as well as sales reports, and
   distribution sheets related to Plaintiff Castilla and the opt-in Plaintiffs who joined the action prior
   to the notice period.




                                                     13
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 14 of
                                       20




   REQUEST FOR PRODUCTION NO. 25:

   All written, oral, recorded, or transcribed statements by ALL Plaintiffs, Defendant, Defendant,
   NUSRET GOKCE and/or any other witnesses pertaining to the issues in this lawsuit. If any
   statements were recorded, produce any and all tapes of recorded statements.

   RESPONSE:

   Defendant objects to this Request insofar as it seeks post-litigation documents protected from
   disclosure by the attorney client and/or work product doctrine. Defendant objects to this Request
   insofar as it is not limited to the claims of Opt-In Plaintiff Castilla. Defendant further objects to
   this Request as vague and ambiguous as to the use of the term “statements.”

   REQUEST FOR PRODUCTION NO. 26:

   All written statements, emails, texts, notes, diaries, calendars, memoranda, reports or other
   documents made by Defendant, or on Defendant’s behalf, relating to the issues raised by ALL
   Plaintiffs in the Complaint or relating to ALL Plaintiffs’ employment by Defendant.
   RESPONSE:

   Defendant objects to this Request insofar as it seeks post-litigation documents protected from
   disclosure by the attorney client and/or work product doctrine. Defendant objects to this Request
   insofar as it is not limited to the claims of Opt-In Plaintiff Castilla. Defendant further objects to
   this Request as overly broad, unduly burdensome, vague and ambiguous, as it fails to describe the
   categories of documents sought with reasonable particularity and is not limited in terms of
   substance, scope, or any particular employee and/or relevant decision maker. Subject to and
   notwithstanding its objections, Defendant has produced all time and payroll records, as well as
   sales reports, and distribution sheets related to Plaintiff Castilla and the opt-in Plaintiffs who joined
   the action prior to the notice period.




                                                      14
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 15 of
                                       20


   REQUEST FOR PRODUCTION NO. 27:

   Any and all documents, with the name of any of ALL Plaintiffs anywhere on the document (as
   with all requests, please provide a privilege log as to any documents for which you assert privilege)
   made or created during the Relevant Time Period.


   RESPONSE:
   Defendant objects to this Request insofar as it seeks post-litigation documents protected from
   disclosure by the attorney client and/or work product doctrine. Defendant objects to this Request
   insofar as it is not limited to the claims of Opt-In Plaintiff Castilla. Defendant further objects to
   this Request as overly broad, unduly burdensome, vague and ambiguous, as it fails to describe the
   categories of documents sought with reasonable particularity and is not limited in terms of
   substance, scope, or any particular employee and/or relevant decision maker. Subject to and
   notwithstanding its objections, Defendant has produced all time and payroll records, as well as
   sales reports, and distribution sheets related to Plaintiff Castilla and the opt-in Plaintiffs who joined
   the action prior to the notice period.

   REQUEST FOR PRODUCTION NO. 28:

   All documents supporting your contention that you properly implemented a 7(i) exemption and
   properly complied with FLSA laws, if you so contend, including all /correspondence with your
   attorneys.
   RESPONSE:
   Defendant objects to the portion of this request seeking “all / correspondence with your attorney’s”
   on the grounds that it seeks information protected from disclosure by attorney client privilege. All
   documents supporting Defendants’ position that it did not violate the FLSA pursuant to Section
   7(i) have been produced, including all time and payroll records for Ms. Castillo.




                                                      15
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 16 of
                                       20


   REQUEST FOR PRODUCTION NO. 29:

   All correspondence and documents discussing your implementation of the 7(i) exemption,
   including all correspondence with your attorneys.
   RESPONSE:
   Defendant objects to this request insofar as it seeks information protected from disclosure by the
   attorney client privilege and/or attorney work product doctrine, particularly since it expressly
   demands all correspondence with Defendant’s attorneys. The Request is also overly broad, unduly
   burdensome, harassing, and vague and ambiguous as it generally demands the production of
   “discussing your implementation of the 7(i) exemption” without identifying the categories of
   documents sought with reasonable particularity.


   REQUEST FOR PRODUCTION NO. 30:

   All correspondence and documents discussing your compliance with FLSA laws during the
   Relevant Time Period including all correspondence with your attorneys.
   RESPONSE:
   Defendant objects to this request insofar as it seeks information protected from disclosure by the
   attorney client privilege and/or attorney work product doctrine, particularly since it expressly
   demands all correspondence with [Defendant’s] attorneys.” The Request is also overly broad,
   unduly burdensome, harassing, and vague and ambiguous as it generally demands the production
   of “documents discussing your compliance with FLSA laws during the Relevant” without
   identifying the categories of documents sought with reasonable particularity.


   REQUEST FOR PRODUCTION NO. 31:

   All documents and records relating to any charges, claims, or actions against the Defendant within the
   past 5 years for violations of the FLSA or state or federal labor laws.
   RESPONSE:
   Defendant objects to this request insofar as it seeks information protected from disclosure by the
   attorney client privilege and/or attorney work product doctrine. Defendant further objects to this
   request as unduly burdensome and harassing insofar as it requests information that is publicly
   available and equally accessible to Plaintiff. Defendant objects to this request on the grounds that

                                                      16
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 17 of
                                       20


   it seeks documents and information that are neither relevant to the claims and defenses at issue in
   this action, nor proportional to the needs of this case. More precisely, documents “pertaining to
   any charges, claims, or actions against Defendant” are not relevant to this case. The Request is
   also overly broad, unduly burdensome, harassing, and vague and ambiguous as it generally
   demands the production of “all documents and records relating to any charges, claims, or actions
   against Defendant for the last five years” without identifying the categories of documents sought
   with reasonable particularity. Defendant also objects to this Request insofar as it may encompass
   private and confidential information pertaining to non-parties.


   REQUEST FOR PRODUCTION NO. 32:

   All documents identified in Defendant’s answers to Plaintiff’s First Set of Interrogatories and all
   documents referred to by Defendant in preparing its answers to Plaintiff’s First Request for Admissions
   (as with all requests, please provide a privilege log as to any such documents for which you claim
   privilege).
   RESPONSE:
   All documents identified in Defendant’s answers to Plaintiff’s interrogatories have been identified
   by bates number and have been produced.

   REQUEST FOR PRODUCTION NO. 33:

   All insurance policies and declaration pages which may provide liability coverage or defense coverage
   to Defendant in this case.
   RESPONSE:
   The declarations page of any insurance policies that may provide coverage for this action will be
   produced.




                                                     17
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 18 of
                                       20


   REQUEST FOR PRODUCTION NO. 34:

   All documents, including but not limited to electronic files, emails, text messages, images, videos,
   notes, and other documents as defined above, not produced above that are relevant to ALL Plaintiffs
   or otherwise relevant to this cause.
   RESPONSE:
   The Request is overly broad and unduly burdensome as it fails to identify what reasonable
   particularity the categories of documents it seeks. The request demands all “documents relevant to
   this cause,” including e-mails, text messages, without any limitations whatsoever.
   Notwithstanding its objections, and absent further clarification, Defendant states that it has
   produced all documents it believes are relevant to this cause.

   REQUEST FOR PRODUCTION NO. 35:

   Documents reflecting Defendants’ purchase of food, beverages, condiments, spices, ingredients and/or
   supplies used by Defendant during the Relevant Time Period.
   RESPONSE:
   Defendant objects to this Request on the grounds that it seeks information that is neither relevant
   nor reasonable calculated to lead to the discovery of admissible evidence, and is overly broad and
   unduly burdensome. The request demands all “documents reflecting Defendants’ purchase of food,
   beverages, condiments . . .” The records are neither relevant nor proportional as Defendant is not
   denying that it is a covered employer under the FLSA.

   REQUEST FOR PRODUCTION NO. 36:

   The personnel file (without any documents left out) of Rodney Bellanger.
   RESPONSE:
   Defendant objects to this Request on the grounds that it seeks information that is neither relevant
   nor reasonable calculated to lead to the discovery of admissible evidence and because it seeks
   confidential information pertaining to a non-party, which is protected by the Florida Constitution.
   Defendant objects to this Request on similar grounds, and as overly broad, in that Plaintiff demands
   the personnel file of Rodney Bellanger without specifying what documents within the personnel
   file it seeks, or without regard to whether or not the personnel file contains documents that may be
   relevant and proportional to the needs of the case. The requested information is not only irrelevant,
   but also improperly seeks information that is private and confidential.

                                                    18
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 19 of
                                       20


   REQUEST FOR PRODUCTION NO. 37:

   All guest checks during the Relevant Time Period for which any of ALL Plaintiffs was a server and
   the 18% included gratuity was removed or reduced.
   RESPONSE:
   Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
   given that it requests “all guest checks during the Relevant time period for which any of All
   Plaintiffs was a server and the 18% included gratuity was removed or reduced.” Furthermore,
   Defendant objects to this Request on the same grounds an in particular to the term “All Plaintiffs”
   insofar as it is not limited to Alda Castilla.

   Subject to and without waiving Defendant’s objections, and limiting its response to Ms. Castilla,
   Defendant states: None. Ms. Castilla testified during her deposition that a service charge was
   never removed from any of her guest bills. See Castilla Dep. 27:1-4.

   REQUEST FOR PRODUCTION NO. 38:

   All guest checks during the Relevant Time Period for which any of ALL Plaintiffs was a server and
   the 18% service charge was removed or reduced.
   RESPONSE:
   Defendant objects to this Request as overly broad, unduly burdensome, duplicative, and harassing
   given that it requests “All guest checks during the Relevant Time Period for which any of ALL
   Plaintiffs was a server and the 18% service charge was removed or reduced.” Furthermore,
   Defendant objects to this Request on the same grounds an in particular to the term “All Plaintiffs”
   insofar as it is not limited to Alda Castilla.

   Subject to and without waiving Defendant’s objections, and limiting its response to Ms. Castilla,
   Defendant states: None. Ms. Castilla testified during her deposition that a service charge was
   never removed from any of her guest bills. See Castilla Dep. 27:1-4.




                                                    19
Case 1:19-cv-20277-AHS Document 154-1 Entered on FLSD Docket 03/06/2020 Page 20 of
                                       20


   Dated: February 28, 2020
                                             S Miguel A. Morel
                                               Jonathan A. Beckerman, Esq.
                                               Florida Bar No. 568252
                                               Jonathan.Beckerman@lewisbrisbois.com
                                               Miguel A. Morel, Esq.
                                               Florida Bar No.: 089163
                                               Miguel.Morel@lewisbrisbois.com
                                               Lewis Brisbois Bisgaard & Smith LLP
                                               110 SE 6th Street, Suite 2600
                                               Fort Lauderdale, Florida 33301
                                               Telephone: 954-728-1280
                                               Facsimile: 954-728-1282

                                              Attorneys for Defendants




                                        20
